Case: 1:19-cv-06334 Document #: 104 Filed: 11/14/19 Page 1 of 1 PageID #:1610

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Cook County, Illinois, et al.
                                     Plaintiff,
v.                                                       Case No.: 1:19−cv−06334
                                                         Honorable Gary Feinerman
Kevin K. McAleenan, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 14, 2019:


         MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 1/7/2020 at 10:00 a.m. For the reasons stated on the record, Defendants'
motion for stay of injunction pending appeal [90] is denied. Defendants shall respond to
the complaint by 1/16/2020. Motion hearing set for 1/22/2020 at 9:15 a.m. Defendants
shall file the administrative record by 11/25/2019. By agreement, simultaneous briefs as to
discovery on the equal protection claim shall be filed by 12/5/2019; responses due by
12/19/2019.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
